DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 04/22/2021. Claims 1-4, 6-14, 16-26 remain pending in the instant application. Claims 5 and 15 were canceled. Applicant submits that no new matter is added. A complete response to remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see page 8, filed 04/22/2021, with respect to prior art rejections under 35 U.S.C. 102 and 103 have been fully considered and in view of the present amendments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-14, 16-26 are allowed. These claims have been renumbered as 1-24.
Prior art reference Zhao (US 20180124387 A1) discloses “a computer-implemented method comprises: calibrating a VIN camera of an HMD device to at least one eye camera of the HMD device, with the at least one eye camera simulating the positioning of at least one human eye within an interior space of the HMD device looking through a display screen of the HMD device to an exterior space of the HMD, the VIN camera being configured to be used with an IMU of the HMD device to determine a VIN state, and the calibrating of the VIN camera to the eye camera(s) comprising calculating multi-camera calibration parameters; calibrating the eye camera(s) to a display module of the HMD, the display module being configured to display AR content on the display screen, the calibrating of the eye camera(s) to the display module comprising calculating display calibration parameters; calibrating the IMU to the VIN camera, the calibrating of the IMU to the VIN camera 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… identifying a reflective glint disposed within an iris region of a human eye based at least in part on first image information corresponding to the human eye;
controlling an illuminator to not illuminate the human eye based at least in part on £i) determining that the illuminator caused the reflective glint and (ii) determining that the reflective glint associated with the illuminator occludes at least a portion of the iris region, wherein the illuminator is one of a plurality of illuminators configured to illuminate the human eve so as to create a plurality of reflective glints within the human eve;
accessing second image information corresponding to the human eye, the second image information excluding the reflective glint and being obtained at least while the illuminator was not illuminating the human eye; and recognizing the iris region based at least in part on the second image information.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665